UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian District , New Taipei City 231, Taiwan, R.O.C. (Address of Principal Executive Offices)(Zip Code) (949) 336-6161 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
